               Case 3:19-cv-04073-JST Document 48 Filed 07/29/19 Page 1 of 3



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     EREZ REUVENI
 5   Assistant Director
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel

11                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
                                                  )
14    East Bay Sanctuary Covenant, et al.,        )
                                                  )
15                  Plaintiffs,                   )   EMERGENCY MOTION TO SHORTEN
16                                                )   TIME
                                                  )
17                                                )
      v.                                          )   Civil Action No. 1:19-cv-04073-JST
18
      William Barr, et al.,                       )
19                                                )
                    Defendants.                   )
20                                                )
21
22
23
24
25
26
27
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Barr,
     Case No. 1:19-cv-04073-JST
               Case 3:19-cv-04073-JST Document 48 Filed 07/29/19 Page 2 of 3




 1          Defendants have filed an emergency motion to stay the Court’s order issuing a preliminary
 2   injunction (ECF No. 42) issued July 24, 2019. See ECF No. 47. As stated in that motion, if, upon
 3   reviewing the motion for stay the Court does not believe that Defendants have met the
 4   requirements for a stay, Defendants request that the Court summarily deny the motion without
 5   awaiting a response from Plaintiffs. However, should the court request further briefing, Defendants
 6   now respectfully move this Court to shorten the time for briefing of that motion for stay.
 7   Defendants request that the Court issue a decision on the motion no later than August 2, 2019. If
 8   the Court does not grant Defendants’ motion by noon Pacific time on that day, Defendants intend
 9   to file with the United States Court of Appeals for the Ninth Circuit a motion seeking a stay of the
10   order entering a preliminary injunction.
11          Defendants have conferred with Plaintiffs, who indicate that they oppose the motion for
12   stay and this motion to shorten time.
                                                   Respectfully submitted,
13
14                                                 JOSEPH H. HUNT
                                                   Assistant Attorney General
15
                                                   SCOTT G. STEWART
16
                                                   Deputy Assistant Attorney General
17
                                                   WILLIAM C. PEACHEY
18                                                 Director
19
                                                By: /s/ Erez Reuveni
20                                                 EREZ REUVENI
                                                   Assistant Director
21                                                 Office of Immigration Litigation
22                                                 U.S. Department of Justice, Civil Division
                                                   P.O. Box 868, Ben Franklin Station
23                                                 Washington, DC 20044
                                                   Tel: (202) 307-4293
24                                                 Email: Erez.R.Reuveni@usdoj.gov
25
                                                   PATRICK GLEN
26                                                 Senior Litigation Counsel
27   Dated: July 29, 2019                          Attorneys for Defendants
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                     1
     Case No. 1:19-cv-04073-JST
               Case 3:19-cv-04073-JST Document 48 Filed 07/29/19 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on July 29, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court for the United States Court of for the Northern District of California by
 4   using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5   accomplished by the CM/ECF system.
 6
                                     By: /s/ Erez Reuveni
 7
                                         EREZ REUVENI
 8                                       Assistant Director
                                         United States Department of Justice
 9                                       Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                   2
     Case No. 1:19-cv-04073-JST
                 Case 3:19-cv-04073-JST Document 48-1 Filed 07/29/19 Page 1 of 2



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     EREZ REUVENI
 5   Assistant Director
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel

11                                   UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13                                                  )
      East Bay Sanctuary Covenant, et al.,          )
14                                                  )        Civil Action No. 3:19-cv-04073-JST
                                                    )
15                       Plaintiffs,                )        [PROPOSED] ORDER GRANTING
16                                                  )        MOTIONN TO SHORTEN TIME
                                                    )
17    v.                                            )
                                                    )
18
      William Barr, et al.,                         )
19                                                  )
                         Defendants.                )
20                                                  )
21             Before the Court is the Defendants’ motion to shorten time on a decision of their motion
22   to stay the Court’s order entering a preliminary injunction (ECF No. 42) pending appeal.
23   Having reviewed the motion, and determined that further briefing is warranted, IT IS HEREBY
24   ORDERED that the motion is GRANTED.
25
     Dated: July __, 2019                                  _______________________
26                                                         United States District Judge
27
28


     PROPOSED ORDER
     East Bay Sanctuary v. Barr,
     Case No. 1:19-cv-04073-JST
                 Case 3:19-cv-04073-JST Document 48-1 Filed 07/29/19 Page 2 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     PROPOSED ORDER
     East Bay Sanctuary v. Barr,
     Case No. 1:19-cv-04073-JST
